                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TANYA BROWN,                               )      CASE NO. 1:18 CV 00837
                                           )
               Plaintiff,                  )
                                           )      JUDGE SOLOMON OLIVER
       -vs.-                               )
                                           )
AMIRAH ABDUL-KAREEM, et al.,               )
                                           )      NOTICE OF DISMISSAL
               Defendants.                 )

       Now comes the Plaintiff, by and through counsel, and presents this Honorable Court
with this Notice of Dismissal with prejudice of all claims raised in the Complaint against
Defendant Amirah Abdul-Kareem. All claims against all other Defendants are to remain
pending.

       WHEREFORE, Plaintiff Williams respectfully requests this Honorable Court dismiss
all claims against the Defendant Amirah Abdul-Kareem as raised by the Complaint.



                                           Respectfully Submitted,

                                                  /s/ Daren Niemi
                                                  DAREN NIEMI (0093640)
                                                  KENNETH C. PODOR (0014067)
                                                  The Podor Law Firm, LLC
                                                  33565 Solon Road
                                                  Solon, Ohio 44139
                                                  Phone: (440) 914-5297
                                                  Fax: (440) 914-0377
                                                  dniemi@podorlaw.com
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing was served via the

Clerk’s electronic notice system to all parties this 12th day of February, 2019.


                                              Respectfully submitted,

                                              /s/ Daren Niemi
                                              DAREN NIEMI (0093640)
                                              Kenneth C. Podor (0014067)
                                              The Podor Law Firm, LLC
                                              Attorneys for Plaintiff
